Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowed because the prior art of record does not show or suggest a filter having: an end body comprising a filter element drainage opening surrounding a virtual axis and connected to an element interior, wherein the end body further comprises at least one filter element sealing surface or filter element seal surface of a filter element sealing device, wherein the at least one filter element sealing surface or filter element seal surface surrounds the filter element drainage opening circumferentially continuously and is configured to close the filter element drainage opening when the filter element is mounted in the filter, a seal of the filter element sealing device, wherein the seal is circumferentially continuous relative to the virtual axis and is fastened at the filter element; a discharge closure element configured to connect to or to separate from the filter element or the filter housing by a rotary or insertion movement relative to the virtual axis of the filter element, the discharge closure element comprising: at least one sealing surface of the filter element sealing device, wherein the at least one sealing surface is configured to close the filter element drainage opening and is further configured to close the discharge opening, wherein the at least one sealing surface is freely accessible in an axial direction from an end face of the discharge closure element, wherein the end face of the discharge closure element is axial relative to the virtual axis and, for closing the discharge opening, faces an interior of the filter housing, wherein the filter further comprises: a sleeve-shaped positioning element fastened to and arranged at an exterior side of the end body and extending in an axial direction relative to the virtual axis away from the exterior side of the end body; wherein the sleeve-shaped positioning element circumferentially closes about and forms at least partially the filter element drainage opening, wherein the seal is arranged at the sleeve-shaped positioning element, wherein the seal extends axially outwardly at the exterior side of the end body in axial direction relative to the virtual axis, wherein the seal forms at least partially the filter element drainage opening, in combination with the remaining limitations in the claim.  Komine et al. (US 2008/0060992) lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 12-13 are allowed and the reasons for allowance were indicated in the previous Office Action.  
	Claim 14 is allowed due to its dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778